Motion Granted; Opinion issued January 14, 2014, Withdrawn; Appeals
Reinstated; Order filed February 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00400-CR
                               NO. 14-13-00401-CR
                                 ____________

                     JOHN DARIAN THOMAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 228th District Court
                              Harris County, Texas
                    Trial Court Cause Nos. 1317477 & 1373625


                                     ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes
these appeals are wholly frivolous and without merit. Appellant has made known
to this Court his desire to review the records and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).

      We GRANT appellant’s request, ORDER our opinion issued January 14,
2014, WITHDRAWN, our judgment of that date VACATED, and the appeals
REINSTATED.

      Accordingly, we hereby direct the Judge of the 228th District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
February 28, 2014; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM




                                            2